EXHIBIT 10(e)1 BASE SALARIES OF NAMED EXECUTIVE OFFICERS MISSISSIPPI POWER COMPANY The following are the annual base salaries, effective March 1, 2012, of the Chief Executive Officer and Chief Financial Officer of Mississippi Power Company and certain other executive officers of Mississippi Power Company who served during 2011. Edward Day, VI President and Chief Executive Officer Moses H. Feagin Vice President, Treasurer and Chief Financial Officer Thomas O. Anderson, IV Vice President John W. Atherton Vice President Jeff G. Franklin Vice President Donald R. Horsley* Vice President *Served as an executive officer of Mississippi Power Company through July 31, 2011
